LETTS, Judge.
Although we affirm the requirement that the husband pay the debts to Broward General Hospital and to Atlantic Ambulance Services, because they were pled and prayed for in the petition, the Final Judgment was in error in requiring the husband to pay any of the remaining debts since relief as to those debts was neither requested nor prayed for.
Accordingly, this cause is affirmed in all respects except for the provision of the Final Judgment requiring the husband to pay “all of the marital debts presently existing.”
AFFIRMED IN PART AND REVERSED IN PART.
HERSEY, C.J., and WALDEN, J., concur.